Smith, Judge.
Appellants brought this action for damages caused by an explosion in an automobile owned by appellant Wolfe and manufactured by appellee. Characterizing the suit as one in negligence, appellants urge essentially that we must reverse the non-jury judgment for appellee because the evidence demanded a judgment in their favor. However, the evidence was contradictory on the issues of negligence and causation. We therefore decline to accept appellants’ argument and affirm the judgment of the trial court. Ga. L. 1970, pp. 170,171 (Code Ann. § 81A-152 (a)); Brook Forest Enterprises v. Paulding County, 231 Ga. 695 (1) (203 SE2d 860) (1974).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.

Neely, Player, Hamilton & Hines, Edgar A. Neely, Jr., John W. Winborne, III, for appellee.